PER CURIAM.
Order reversed, without costs of this appeal, and a resale ordered in each case, upon condition that the appellant within 20 days gives a bond in the penalty of $250, to be approved upon notice by the county judge of Erie county, conditioned that the amount realized upon such resale shall be sufficient to pay the expenses thereof and at least $600 in addition thereto; and in the event that such bond is not given, the order in each case is affirmed, with costs. Order to be settled upon 2 days’ notice by Mr. Justice SPRING. All concur; LAUGHLIN, J., in result, who favors absolute reversal ‘of orders and a resale, upon the ground that the appellant’s attorney was entitled to service of notice of sale.